Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 1 of 14 Page ID #478




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

TREO SALON, INC.,

                   Plaintiff,

v.                                        Case No. 20-cv-1155-SPM

WEST BEND MUTUAL
INSURANCE COMPANY,

Defendant.

                         MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court is a Motion to Dismiss pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure filed by Defendant West Bend Mutual

Insurance Company (“West Bend”). For the reasons set forth below, the Court

DENIES the Motion to Dismiss in its entirety.

                                 BACKGROUND

      Plaintiff Treo Salon, Inc. (“Treo”) is a hair salon that operates at 2117 South

State Road 157 in Edwardsville, Illinois, which is located in Madison County,

Illinois. Prior to March of 2020, Treo purchased a policy of insurance from West

Bend, aka policy number A 696293 00. The policy included a Businessowners

Special Property Coverage Form with the following endorsement for Communicable

Disease Business Income and Extra Expense Coverage:

        “You may extend this insurance to apply to the actual loss of
        Business Income or Extra Expense that you sustain as a result of
        your “operations” being temporarily shut down or suspended as
        ordered by a local, state, or federal board of health or similar
                                    Page 1 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 2 of 14 Page ID #479




             governmental board that has jurisdiction over your “operations.”
             The shutdown or suspension must be due to an outbreak of
             “communicable disease” or a “water-borne pathogen” at the
             insured premises as described in the Declarations.” (Doc. 19, p, 3).

          The insurance provision provides coverage for losses suffered due to a

“communicable disease” on “the insured’s premises which prompts a governmental

or other board of authority to shut down operations”. Easy examples would be

those provided by defense counsel during oral argument: salmonella at a

restaurant or a meningitis outbreak at a school.

          In late December 2019, a cluster of cases of ‘viral pneumonia of unknown

etiology’ were identified in Wuhan, China. 1 On January 5, 2020, WHO shared

information about this cluster of cases and advised member states to take

precautions to reduce the risk of acute respiratory infections. On January 9, 2020,

WHO advised that the outbreak was caused by a novel coronavirus. On February

11, 2020, WHO announced that the disease caused by the novel coronavirus would

be named COVID-19. On March 7, 2020, when the number of confirmed COVID-19

cases globally surpassed 100,000, WHO issued a statement calling for action to stop,

contain, control, delay and reduce the impact of the virus at every opportunity. On

March 11, 2020, WHO made the assessment that COVID-19 could be characterized

as a pandemic, which is defined as “occurring over a wide geographic area and

typically affecting a significant portion of the population” and “characterized by

very widespread growth or extent”.         2




1   http/www.who.int/emergencies/diseases/novel-coronavirus-2019/interactive-timeline#event-2
2   https://www.merriam-webster.com/dictionary/pandemic
                                               Page 2 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 3 of 14 Page ID #480




      The variations presented by COVID-19 are many, making it anything but

routine. First, COVID-19 was believed to be highly contagious with a latency period

of up to 14 days. Second, COVID-19 was spreading rapidly and diffusely. Third, it

could be spread by infected individuals who were asymptomatic. Fourth, those who

suffered the most severe symptoms of the illness were dying and/or requiring

emergent, critical care. Because of this, the government had a reasonable belief that

our health care facilities and health care responders would become overwhelmed by

a rapid increase in infections such as occurred in Italy. Therefore, the government

chose to preemptively and prophylactically order the closing of certain businesses

promptly and not wait until they would inevitably become a vector of the virus.

Plaintiff’s business, a beauty salon, was identified as one of those classes of

businesses that must be closed immediately.

      No governmental agency, federal, state or local, had the tools and manpower

to individually identify what particular business or building was a vector for the

disease. Because of the nature of the disease and the latency period between

infection and symptoms, ruling in or ruling out a certain business as a vector of

COVID-19 was practically impossible. These facts dictated the aggressive,

preemptive approach to stop the disease spread was sound public policy.

      Protocols developed to slow the spread of disease included the wearing of

masks and maintaining social distancing of six feet. Many businesses also erected

plexiglass between its employees and its customers to prevent communication of the

disease. However, the very nature of plaintiff’s business rendered the primary

                                    Page 3 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 4 of 14 Page ID #481




weapons used to stop the spread - masks, social distancing and ordering people

exposed to or having had contracted the illness to quarantine - impracticable for

those engaged in the business of providing grooming and hair care to individuals.

        In accordance with the foregoing, Illinois Governor JB Pritzker issued a

series of executive orders that resulted in the temporary shutdown of numerous

“non-essential businesses” throughout Illinois. The novel coronavirus has

undeniably wreaked havoc not only on the physical health of millions of Americans,

but also on the economic health of the country and of businesses such as Treo.

                                        PROCEDURAL HISTORY

         On October 2, 2020, Treo filed a Class Action Complaint in the Third

 Judicial Circuit of Illinois (Doc. 1-1). Within the complaint, Treo seeks a

 declaratory judgment that its losses are covered by the its policy with West Bend,

 specifically under the “Communicable Disease Business Income and Extra

 Expense Coverage” (Doc. 1-1, pp. 13-15). Treo also seeks an order certifying this

 as a class action3; however, it is premature to address that issue at this time, and

 for compensatory damages, costs of litigation and attorney’s fees (Id., pp. 15-16).

3 Plaintiff brings this action on behalf of itself and the following classes of similarly situated Illinois

businesses:

Class 1 – All Illinois businesses deemed non-essential by State of Illinois Executive Orders 2020-10.
2020-18, and 2020-32 that (a) had Communicable disease Business Income and Extra Expense
coverage under an insurance policy issued by West Bend; (b) made a claim or attempted to make a
claim under their insurance policy issued by west Bend; and (c) were actually or constructively
denied coverage by West Bend despite their efforts to minimize the suspension of business caused by
COVID-19 (“Communicable Disease Business Income and Extra Expense Breach Class”),

Class 2 – All Illinois businesses deemed non-essential by State of Illinois Executive Order 2020-10,
2018-10 and 2020-32 with Communicable Disease Business Income and Extra Expense Coverage
under an insurance policy issued by West Bend (“Communicable Disease Business income and Extra
Expense Declaratory Judgment Class”).
                                               Page 4 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 5 of 14 Page ID #482




          On October 30, 2020, West Bend filed its timely notice of removal to this

 Court and attached a copy of the complaint filed in Madison County, Illinois as

 Exhibit 1 (Docs. 1, 1-1). Also attached were a complete copy of the applicable West

 Bend insurance policy, along with the gubernatorial/executive orders (Docs. 1-2 -

 1-6).

         On December 4, 2020, after obtaining an extension of time, West Bend filed

a motion to dismiss for failure to state a claim, along with supporting

memorandum of law (Docs. 17, 18). On January 4, 2021, Treo filed its response in

opposition to the motion to dismiss (Doc. 19). On January 19, 2021, West Bend

filed its reply to plaintiff’s response (Doc. 20). On February 8, 2021, Treo filed a

motion for hearing on the motion to dismiss (Doc. 21). On February 26, 2021, oral

argument was conducted in this case remotely via Zoom (Doc. 25).

         West Bend began their oral argument by reiterating many of the points in

the motion to dismiss. West Bend asserted there were two prerequisites that must

be satisfied for coverage to be triggered: (1) Communicable disease/outbreak at the

insured’s premises; and, (2) Business closed due to that outbreak (Doc. 17). West

Bend stressed that COVID-19 was a global pandemic that was not particular to

Treo’s business and that Treo has not and cannot establish that any governmental

order was “due to” any outbreak on their premises (Id.).

         Treo countered that they paid for an endorsement for communicable disease

coverage, which covered lost income due to outbreak of communicable disease that

closed business due to an outbreak (Doc. 19). Treo claims to have met the triggers

                                     Page 5 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 6 of 14 Page ID #483




set forth by West Bend and asserts their right to coverage under their policy (Id.).

Specifically, Treo argues that there was a communicable disease/outbreak and that

its business was shut down as a result of said outbreak (Id. at 5). Finally, although

Treo claims the insurance contract unambiguously provides coverage, it stresses

that any ambiguity must be construed in favor of coverage (Id.).

        On March 29, 2021, West Bend sought leave to file supplemental authority,

which was granted (Docs. 26, 27). Treo followed with correspondence that

distinguished the case provided by West Bend (Doc. 29). On April 15, 2021, West

Bend again moved for leave to file supplemental authority, providing a recent

decision out of the Western District of North Carolina (Doc. 30). This Court has

reviewed all of the cases provided; however, notes that they are merely persuasive

and not binding, as they have all been issued by courts of first impression.

                              LEGAL STANDARDS

   I.      Federal Rule of Civil Procedure 12(b)(6)

   In addressing a motion to dismiss for failure to state a claim on which relief can

be granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court

must assess whether the complaint includes “enough facts to state a claim to relief

that is plausible on its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “Plausibility is not a

symptom for probability in this context but asks for more than a sheer possibility

that a defendant has acted unlawfully.” West Bend Mut. Ins. Co. v. Schumacher, 844

F.3d 670 (7th Cir. 2016).

                                     Page 6 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 7 of 14 Page ID #484




    The Court of Appeals for the Seventh Circuit has clarified that courts must

approach Rule 12(b)(6) motions by construing the complaint in the light most

favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere

& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that

suggest a right of relief that is beyond speculative level.” In re marchFIRST Inc.,

589 F.3d 901 (7th Cir. 2009).

          Generally, district courts may not consider material outside of the pleadings

when assessing the sufficiency of a complaint under Rule 12(b)(6) of the Federal

Rules of Civile Procedure. McCready v. eBay, 453 F.3d 882, 891 (7th Cir. 2006).

There is a narrow exception to this rule; however, that permits documents attached

to the motion to dismiss to be considered part of the pleadings if they are referenced

in the plaintiff’s complaint and are central to the plaintiff’s claim. Levenstein v.

Salafsky, 164 F.3d 345, 347 (7th Cir. 1998). In this case, Treo cited to the language

of the endorsement for “Communicable Disease Business Income and Extra

Expense Coverage (Doc. 1-1). West Bend provided a copy of Treo’s insurance policy

in its motion to dismiss, including the Communicable Disease endorsement;

therefore, the policy can be considered in its entirety.

    II.      Insurance Contract Interpretation

          Because this matter was removed based upon diversity of citizenship, the

                                       Page 7 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 8 of 14 Page ID #485




substantive law of Illinois governs the insurance contract provisions. Erie R.R. v.

Tompkins, 304 U.S. 64 (1938). In insurance coverage disputes under Illinois law,

underlying complaints and the insurance policy must be liberally construed in favor

of the insured, which in this case is Treo. U.S. Fid. & Guar. Co. v. Wilkin Insulation

Co., 578 N.E.2d 926 (Ill. 1991).

       An insurance policy must be construed as a whole, giving effect to every

provision. Cent. Ill. Light Co. v. Home Ins. Co., 821 N.E.2d 206 (Ill. 2004). If the

words used in the policy are clear and unambiguous, they must be given their plain,

ordinary, and popular meaning.” Id. Ambiguous terms—that is, terms that are

susceptible to more than one reasonable interpretation—must be construed in favor

of coverage, Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607 N.E.2d 1204, 1212

(Ill. 1992). “[A] policy provision is not rendered ambiguous simply because the

parties disagree as to its meaning,” Founders Ins. Co. v. Munoz, 930 N.E.2d 999,

1004 (Ill. 2010).

                              ISSUE BEFORE THE COURT

       Does the simple and direct coverage formula advanced by defendant plausibly

address and exclude coverage when government decides to order the closing of its

insureds business preemptively due to its high likelihood of becoming a vector for

COVID-19? Or, does the policy provide its insured coverage when government acts

to shut down its business as a vector for communicable disease, before definitively

establishing that the actual business, either through an employee, customer or its

physical location, is a contaminated vector for communicating the disease on the

                                     Page 8 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 9 of 14 Page ID #486




date of shutdown?

         For the reasons set out hereafter, Treo Salon plausibly states a cause of

action that it is entitled to coverage under this policy and specific circumstances

surrounding COVID-19 and the government’s response to it. The Motion to Dismiss

is denied.

                                            ANALYSIS

          The issue of insurance coverage cases related to the COVID-19 pandemic

    has been on the rise over the past few months, especially when dealing with

    “Business Income”, “Business Interruption” and “Civil Authority” coverage to

    business shutdowns. Many of the decisions in this circuit have found no coverage

    for business closures resulting from civil authority closure orders.       4   See Sandy

    Point Dental, P.C. v. Cincinnati Insurance Company, 2020 WL 5630465 (N.D.Ill.

    Sept. 21, 2020); The Bend Hotel Development Company, LLC v. The Cincinnati

    Insurance Company, 2021 WL 271294 (N.D. Ill. January 27, 2021); TJBC, Inc. v.

    The Cincinnati Insurance Company, Inc., 2021 WL 243583 (S.D. Ill. January 25,

    2021); T & E Chicago, LLC v. The Cincinnati Insurance Company, 2020 WL

    8513933 (November 19, 2020); Derek Scott Williams v. The Cincinnati Insurance

    Co., 2021 WL 767617 (N.D. Ill. February 28, 2021). This Court has also reviewed

    the recent cases provided by both parties; but again, stresses that there is no

    binding precedent. 5


4This list is not exhaustive or all-inclusive.
5See Paradigm Care & Enrichment Center, LLC., et at. v. West Bend Mutual Insurance Company,
20-cv-720 (W.D. WI. March 26, 2021 ) (Doc. 28); Salon XL Color & Design Group, LLV. v. West Bend
Mutual Insurance Company, 2021 WL 391418 (E.D. Mich. Feb. 4, 2021) (Doc. 29); Blue Coral, LLC.
                                         Page 9 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 10 of 14 Page ID #487




        In    this   case,   Treo    seeks    coverage     under    the    endorsement       for

 “Communicable Disease Business Income and Extra Expense Coverage”, which

 specifically provides coverage for loss of business income resulting from

 communicable diseases (Doc. 1-1). This case deals with a specific and finite policy

 endorsement, not a traditional business interruption provision. At first blush, one

 presumes coverage exists based only upon the endorsement title; however, upon

 reading, it is clear that an analysis is required.

        The dispute centers on the language and interpretation of the endorsement

 clause. In its motion to dismiss, West Bend asserts that Treo seeks coverage that

 is “only available if a government authority orders a shut down or suspension of

 an insured’s operations due to an outbreak of a communicable disease … at the

 insured premises …” (Doc.17)(Emphasis added).

        Although West Bend only mentioned a two-step analysis during oral

 argument, a reading of their motion focuses on the following three questions (Doc.

 17). First, was the Treo shutdown ordered by a governmental authority? Second,

 if so, was the shutdown due to an outbreak of a communicable disease? And third,

 was the shutdown at the insured’s premises? Consequently, this Court will go

 through those three questions to determine if the conditions were met for the

 Communicable Disease endorsement. Notwithstanding the foregoing, even if the

 three questions are not in the affirmative, the court can look at the language of




v. West Bend Mutual Insurance Company, 20-cv-00496 (W.D. N.C. April 13, 2021) (Doc. 31-1).
                                         Page 10 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 11 of 14 Page ID #488




the endorsement as a whole in order to determine if there is an ambiguity in the

endorsement.

        1. Was Treo Shutdown by a Governmental Order?

       Yes, there is no doubt that there was a government ordered shutdown. On

March 9, 2020, Illinois Governor J.B. Pritzker, in executive order 2020-19, issued

his first gubernatorial disaster declaration in response to the outbreak of COVID-

19, finding all counties in the State of Illinois as a disaster area 6 (Doc. 1-5). On

March 11, 2020, the World Health Organization (“WHO”) declared the novel

coronavirus (COVID-19) outbreak a global pandemic. 7 On March 13, 2020, the

president of the United States, Donald Trump, declared a nationwide emergency

covering all states and territories, including Illinois.          On March 20, 2020 in

executive order 2020-10, Governor Pritzker, entered his stay at home/shelter in

place order, which also ordered all non-essential businesses in Illinois, including

Treo, to cease all activities other than working from home. While this order was

originally set to expire on April 7, 2020, it was extended via other executive orders

until executive order 2020-38, which allowed all non-essential businesses, including

Treo, to open on May 29, 2020 with restrictions.

       It is clear that the government acted swiftly and not piecemeal in issuing

state-wide closures. When the closures began in March 2020, COVID-19 was still a

novel coronavirus and was presumed to be present throughout the state. The virus

6 Numerous Executive Orders were entered by Governor JB Pritzker during the course of the
Pandemic, several of which still remain in effect. For a more detailed viewing, visit
https://www.2illinois/gov/Pages/Executive-Orders.
7 At a COVID-19 media briefing, the Director-General of WHO made the assessment on March 11,

2020 that COVID-19 could be characterized as a pandemic.
                                        Page 11 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 12 of 14 Page ID #489




was virulent and pervasive and no person or area was immune from infection. It

was ubiquitous and the government acted proactively in shutting down businesses

in an effort to stop the rampant spreading of this contagious disease that had no

boundaries in order to protect the public.

           2. Was the Shutdown “due to” an Outbreak of a Communicable
              Disease?

         This question can be broken into multiple parts. First, is COVID-19 a

communicable disease? Second, was there an outbreak of COVID-19? Third, if there

was an outbreak, did it cause the government shut down? All three subsections can

be answered in the affirmative.

         There does not seem to be a dispute among the parties that COVID-19 counts

as a “communicable” disease under the policy’s definition. According to Merriam-

Webster’s Dictionary, a communicable disease is an infectious disease that is

transmissible by contact with infected individuals or their bodily discharges or

fluids (such as respiratory droplets, blood, or semen), by contact with contaminated

surfaces or objects, by ingestion of contaminated food or water, or by direct or

indirect contact with disease vectors (such as mosquitos, fleas, or mice). 8 Indeed,

WHO described COVID-19 as an infectious disease caused by the newly discovered

coronavirus disease.

         There also does not seem to be a question that there was an outbreak of

COVID-19. Our trusted dictionary has multiple definitions for outbreak, including

“a sudden rise in the incidence of a disease”. When WHO declared a pandemic on

8   See https://www.merriam-webster.com/dictionary/communicabledisease
                                          Page 12 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 13 of 14 Page ID #490




March 11, 2020, it was done because the Director-General was “deeply concerned

both by the alarming levels of spread and severity”. 9

          The final subsection is also dispositive. In the State of Illinois, there is no

question that Governor Pritzker’s shutdown orders were in response to the

outbreak of COVID-19 throughout all areas and regions of the state.

           3. Was the Shutdown at Treo’s Premises?

          Again, there is no question of an outbreak of a communicable disease that

resulted in a government ordered shutdown of all-non-essential businesses in the

entire State of Illinois. The issue focuses on the insured’s premises and whether it

was shutdown due to an outbreak at the insured premises. At hearing, West Bend

argued for strict interpretation while Treo argued for a broader interpretation.

          West Bend contends the endorsement fails because, although Treo was shut

down due to a governmental order issued as a result of the COVID-19 pandemic,

Treo was not and cannot prove it was shut down “due to” the communicable

disease being on the premises. Treo argues that because plaintiff’s premises were

included geographically in the government shutdown orders, coverage was

triggered under the Communicable Disease endorsement (Doc. 19). Moreover, they

contend the endorsement is meant to protect small businesses such as theirs

against government infringement (Id.). The government did not create any process

through which Treo could prove it was virus free, was not a possible vector or was

employing safety measures sufficient to justify continuous operation of its services.

9   See https://www.who.int/emergencies/diseases/novel-coronavirus-2019

                                           Page 13 of 14
Case 3:20-cv-01155-SPM Document 34 Filed 05/10/21 Page 14 of 14 Page ID #491




How can West Bend or anyone else be so certain that COVID-19 was not on Treo’s

premises?

      In light of the foregoing, at this time and without the benefit of a developed

evidentiary record and briefing on the issue, the Court is not prepared to determine

whether the endorsement is ambiguous or contains ambiguous conditions. For now,

Treo has sufficiently pled a cause of action against West Bend and has plausibly

alleged that they are entitled to coverage. Any disputed issues may be better suited

for disposition on a motion for summary judgment, after the case has been more

fully developed.

                                      CONCLUSION

      For the above-stated reasons, the Court concludes that Treo Salon, Inc. has

stated a claim sufficient to survive the instant motion to dismiss. As such, the

Motion to Dismiss pursuant to Rule 12(b)(6) filed by West Bend Mutual Insurance

Company is DENIED. West Bend is further ordered to answer the Complaint on or

before June 10, 2021.


IT IS SO ORDERED.

DATED: May 10, 2021


                                             /s/ Stephen P. McGlynn_
                                             STEPHEN P. McGLYNN
                                             U.S. District Judge




                                   Page 14 of 14
